Case 2:19-cr-20310-SFC-MKM ECF No. 63 filed 08/26/19   PageID.176   Page 1 of 3




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

United States of America,
                                         Criminal No. 19-cr-20310
                 Plaintiff,
v.                                       Hon. Sean F. Cox

D-1 Kevin Keshawn Young,
D-2 Aaron Marquis Shooks,
D-3 Joseph Alexander Ellington,

                 Defendants.


              FORFEITURE BILL OF PARTICULARS


      The United States of America, by and through its undersigned

counsel, submits this Forfeiture Bill of Particulars pursuant to Federal

Rule of Criminal Procedure 7(f), to provide notice of specific property

that the government intends to forfeit upon conviction.

      The allegations set forth in the Indictment, ECF No. 27, are re-

alleged and incorporated herein by this reference for the purpose of

alleging forfeiture pursuant to Federal Rule of Criminal Procedure

32.2(a). Property subject to forfeiture to the United States pursuant to

18 U.S.C. § 924(d), together with 28 U.S.C. § 2461(c), includes, but is

not limited to, the following:
Case 2:19-cr-20310-SFC-MKM ECF No. 63 filed 08/26/19   PageID.177   Page 2 of 3




   1. Walther PK380 Pistol CAL:380 SN:WB074175;

   2. Eight (8) Rounds Assorted Ammunition CAL:380;

   3. Walther PK380 Pistol CAL:380 SN:WB121065;

   4. Two (2) Rounds Hornady Ammunition CAL:380;

   5. Eighty-four (84) Rounds Assorted Ammunition CAL:Multiple;

   6. One (1) Rounds Hornady Ammunition CAL:380;

   7. One (1) Rounds Remington Ammunition CAL:22; and,

   8. One (1) Rounds Remington Ammunition CAL:32.

      This notice does not limit the government from seeking a

forfeiture money judgment or the forfeiture of additional specified

property.

                                   Respectfully submitted,

                                   MATTHEW SCHNEIDER
                                   United States Attorney

                                   s/ Michael El-Zein
                                   Michael El-Zein
                                   Assistant United States Attorney
                                   211 W. Fort Street, Suite 2001
                                   Detroit, MI 48226
                                   (313) 226-9770
Dated: August 26, 2019             michael.el-zein@usdoj.gov
                                   P79182


                                     2
Case 2:19-cr-20310-SFC-MKM ECF No. 63 filed 08/26/19   PageID.178   Page 3 of 3




                    CERTIFICATION OF SERVICE

      I hereby certify that on August 26, 2019, I electronically filed the

foregoing with the Clerk of the Court using the ECF system, which will

electronically serve all ECF participants.

                                   s/ Michael El-Zein
                                   Michael El-Zein
                                   Assistant United States Attorney
                                   211 W. Fort Street, Suite 2001
                                   Detroit, MI 48226
                                   (313) 226-9770
                                   michael.el-zein@usdoj.gov
                                   P79182




                                     3
